EXHIBIT 10.2

INCREMENTAL TERM LOAN JOINDER AGREEMENT NO. 1

INCREMENTAL TERM LOAN JOINDER AGREEMENT NO. 1, dated as of August 20, 2012 (this
“Joinder Agreement”), by and among LIVE NATION ENTERTAINMENT, INC., a Delaware
corporation (the “Parent Borrower”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (“Administrative Agent”) under the Credit Agreement (as
defined below), each Incremental Term Loan Lender (as defined below) and each of
the other Credit Parties that is a party hereto.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 6,
2010 (as amended by that certain Amendment No. 1, dated as of June 29, 2012 and
as further amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among the Parent Borrower, the other
Credit Parties, the Administrative Agent, the other Agents party thereto and
each Lender from time to time party thereto (capitalized terms used but not
defined herein having the meaning provided in the Credit Agreement);

WHEREAS, the Parent Borrower has hereby notified the Administrative Agent that
it is requesting the establishment of Incremental Term Loans pursuant to
Section 2.01(f) of the Credit Agreement;

WHEREAS, pursuant to Section 2.01(h) of the Credit Agreement, the Parent
Borrower may obtain incremental term loan commitments in respect of Incremental
Term Loans by, among other things, entering into one or more Incremental Term
Loan Joinder Agreements in accordance with the terms and conditions of the
Credit Agreement;

WHEREAS, the Borrower has requested Incremental Term Loans in an aggregate
principal amount of $100,000,000 (the “Incremental Term Loans” and the
commitments relating thereto, the “Incremental Term Loan Commitments”); and

WHEREAS, the Persons party to this Joinder Agreement as lenders with respect to
the Incremental Term Loans (such Persons and any permitted assignees thereof,
the “Incremental Term Loan Lenders”) have indicated their willingness to lend
such Incremental Term Loans on the terms and subject to the conditions herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Subject to the terms and conditions set forth herein, each Incremental Term Loan
Lender severally agrees to make Incremental Term Loans to the Borrower on the
Incremental Term Loan Joinder Effective Date (as defined below) in the amount of
such Incremental Term Loan Lender’s Incremental Term Loan Commitment as set
forth on Schedule A. Pursuant to



--------------------------------------------------------------------------------

Section 2.01(h) of the Credit Agreement, the Incremental Term Loans shall be
Term B Loans for all purposes under the Credit Agreement and each other Credit
Document and shall have terms identical to the Term B Loans outstanding under
the Credit Agreement immediately prior to the date hereof (the “Existing Term B
Loans” and, together with the Incremental Term Loans, the “Term B Loans”), which
shall include among other things the following terms:

 

1. Amortization and Maturity Date. Section 2.05(d) of the Credit Agreement shall
be deemed amended to reflect that on the last Business Day of each March, June,
September and December, the Parent Borrower shall repay an aggregate principal
amount of Term B Loans equal to 0.25% of the aggregate principal amount of all
Term B Loans funded on the Closing Date and the Incremental Term Loan Joinder
Effective Date, and on the Term B Loan Termination Date all Term B Loans that
are outstanding on the Term B Loan Termination Date shall be repaid in full.

 

2. Credit Agreement Governs. Except as set forth in this Joinder Agreement, the
Incremental Term Loans shall have identical terms as the Existing Term Loans and
shall otherwise be subject to the provisions, including any provisions
restricting the rights, or regarding the obligations, of the Credit Parties or
any provisions regarding the rights of the Term B Lenders, of the Credit
Agreement and the other Credit Documents, each reference to a “Term B Loan” or
“Term B Loans” in the Credit Agreement shall be deemed to include the
Incremental Term Loans and other related terms will have correlative meanings
mutatis mutandis.

 

3. Conditions to Effectiveness. This Joinder Agreement shall become effective on
August 20, 2012 (the “Incremental Term Loan Joinder Effective Date”) when:

 

  (i) this Joinder Agreement shall have been executed and delivered by the
Parent Borrower, the Credit Parties, each Incremental Term Loan Lender party
hereto and the Administrative Agent;

 

  (ii) the Collateral Agent shall have received evidence, including UCC, tax and
judgment lien searches from the jurisdiction of formation and jurisdiction of
the chief executive office of each Credit Party, that none of the Collateral is
subject to any Liens (in each case other than Permitted Liens);

 

  (iii)

the Administrative Agent’s receipt of a duly executed certificate of a
Responsible Officer of each Credit Party, attaching each of the following
documents and certifying that each is true, correct and complete and in full
force and effect as of the Incremental Term Loan Joinder Effective Date:
(a) copies of its articles or certificate of organization or formation, (x) to
the extent the certificate of organization or formation of such Credit Party has
been amended or modified since the Closing Date or since the date such Credit
Party executed a Joinder Agreement, certified to be true, correct and complete
as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its organization or formation and (y) for each other Credit
Party, certified by a Responsible Officer of the Parent Borrower that no such
amendment or modification has occurred since the Closing Date or since the date
such Credit Party executed a Joinder Agreement, (b) copies of its bylaws,

 

-2-



--------------------------------------------------------------------------------

  operating agreement or partnership agreement, (c) copies of its resolutions
approving and adopting the Credit Documents to which it is party, the
transactions contemplated herein, and authorizing the execution and delivery
thereof, (d) incumbency certificates identifying the Responsible Officers of
such Credit Party that are authorized to execute Credit Documents and to act on
such Credit Party’s behalf in connection with the Credit Documents and (e) other
than with respect to House of Blues Concerts, Inc., certificates of good
standing or the equivalent (if any) from its jurisdiction of organization or
formation, in each case certified as of a recent date by the appropriate
Governmental Authority;

 

  (iv) all reasonable out-of-pocket fees and expenses of the Administrative
Agent and J.P. Morgan Securities LLC (the “Arranger”), including all reasonable
invoiced fees and expenses of counsel to the Administrative Agent and the
Arranger, to the extent invoiced at least 1 Business Day prior to the date
hereof, shall have been paid or reimbursed, on or prior to the date hereof;

 

  (v) the Administrative Agent’s receipt of a customary duly executed opinion of
Latham & Watkins LLP and of appropriate local counsel to the Credit Parties,
dated as of the Incremental Term Loan Joinder Effective Date, in each case,
reasonably satisfactory to the Administrative Agent; and

 

  (vi) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Parent Borrower that (i) the conditions of the making
of a Credit Extension under Section 5.02 of the Credit Agreement are satisfied
as of the Incremental Term Loan Joinder Effective Date, (ii) the representations
and warranties in Section 4 of this Joinder Agreement shall be true and correct
in all material respects as of the date hereof and (iii) after giving effect on
a Pro Forma Basis to the Incremental Term Loans, as of June 30, 2012, the Parent
Borrower would be in compliance with Section 8.10.

 

4. Representations and Warranties. By its execution of this Joinder Agreement,
each Credit Party hereby certifies that:

 

  (i) this Joinder Agreement has been duly authorized by all necessary corporate
or other organizational action and has been duly executed and delivered by each
Credit Party that is a party hereto and constitutes a legal, valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except to the extent the enforceability thereof may
be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law) and implied covenants of good faith and fair
dealing; and

 

  (ii)

the execution, delivery and performance of this Joinder Agreement and the other
documents executed in connection herewith (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for such as (i) have been obtained or made and
are in full force and effect, or (ii) the failure of which to obtain would not
reasonably be expected

 

-3-



--------------------------------------------------------------------------------

  to result in a Material Adverse Effect, (b) will not violate any Law
applicable to such Credit Party or the Organization Documents of any Credit
Party, except to the extent that such violation would not reasonably be expected
to result in a Material Adverse Effect, (c) will not violate or result in a
default under any Contractual Obligation to which such Credit Party is party,
except to the extent that such violation or default would not reasonably be
expected to result in a Material Adverse Effect and (d) will not result in the
creation or imposition of any Lien on any asset of any Credit Party (other than
Permitted Liens).

 

5. Use of Proceeds. The Borrower covenants and agrees that it will use the
proceeds of the Incremental Term Loans to repay, refinance, repurchase, redeem,
defease or otherwise satisfy the Existing Senior Notes and to pay fees and
expenses relating to this Joinder Agreement and such repayment, refinancing,
repurchase, redemption, defeasance, discharge or satisfaction of the Existing
Senior Notes and for working capital purposes; provided, however, that no
proceeds will be used to purchase or carry “margin stock” (within the meaning or
Regulation U issued by the FRB), or for the extension of credit for the purpose
of purchasing or carrying margin stock.

 

6. Written Request. By its execution of this Joinder Agreement, the Parent
Borrower hereby delivers and the Administrative Agent hereby acknowledges
receipt of this Joinder Agreement as the satisfaction of the requirement to give
written notice required to the Administrative Agent pursuant to Section 2.01(f)
of the Credit Agreement.

 

7. Acknowledgments. Each Credit Party hereby expressly acknowledges the terms of
this Joinder Agreement and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Credit Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Joinder Agreement and the transactions contemplated
hereby and (ii) its guarantee of the Borrower Obligations (including, without
limitation, the Incremental Term Loans) under the Collateral Documents and its
grant of Liens on the Collateral to secure the Obligations (including, without
limitation, the Obligations with respect to the Incremental Term Loans) pursuant
to the Collateral Documents.

 

8. Amendment, Modification and Waiver. This Joinder Agreement may not be
amended, modified or waived except in accordance with Section 11.01 of the
Credit Agreement.

 

9. Liens Unimpaired. After giving effect to this Joinder Agreement, neither the
modification of the Credit Agreement effected pursuant to this Joinder Agreement
nor the execution, delivery, performance or effectiveness of this Joinder
Agreement:

 

  (a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or

 

  (b) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

 

-4-



--------------------------------------------------------------------------------

10. Entire Agreement. This Joinder Agreement, the Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Joinder Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Joinder Agreement is a Credit Document.

 

11. GOVERNING LAW. THIS INCREMENTAL TERM LOAN JOINDER AGREEMENT NO. 1 AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE INTO THIS INCREMENTAL TERM LOAN JOINDER AGREEMENT NO. 1 AND SHALL
APPLY HERETO.

 

12. Severability. If any provision of this Joinder Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Joinder Agreement shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

13. Counterparts. This Joinder Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic means of an executed counterpart of a signature page to this
Joinder Agreement shall be effective as delivery of an original executed
counterpart of this Joinder Agreement.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent   By:   /s/ Tina Ruyter  
Name:   Tina Ruyter   Title:   Executive Director

 

[Joinder Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Incremental Term Loan Lender   By:   /s/ Tina
Ruyter   Name:   Tina Ruyter   Title:   Executive Director

THE BANK OF NOVA SCOTIA,

as Incremental Term Loan Lender

  By:   /s/ Joseph Ward   Name:   Joseph Ward   Title:   Director

 

[Joinder Agreement]



--------------------------------------------------------------------------------

PARENT BORROWER: LIVE NATION ENTERTAINMENT, INC. By:   /s/ Michael Rowles Name:
  Michael Rowles Title:   Executive Vice President, General Counsel and
Secretary DOMESTIC GUARANTORS: LN ACQUISITION HOLDCO LLC   By:   LIVE NATION
ENTERTAINMENT, INC.,     its sole member   By:   /s/ Michael Rowles   Name:  
Michael Rowles   Title:   Executive Vice President, General Counsel and
Secretary CONNECTICUT PERFORMING ARTS PARTNERS   By:   NOC, INC.,     a general
partner   By:   /s/ Kathy Willard   Name:   Kathy Willard   Title:   Executive
Vice President   By:  

CONNECTICUT AMPHITHEATER DEVELOPMENT CORPORATION,

a general partner

  By:   /s/ Kathy Willard   Name:   Kathy Willard   Title:   Executive Vice
President

 

[Joinder Agreement]



--------------------------------------------------------------------------------

BILL GRAHAM ENTERPRISES, INC. CELLAR DOOR VENUES, INC. COBB’S COMEDY INC.

CONNECTICUT AMPHITHEATER

    DEVELOPMENT CORPORATION

CONNECTICUT PERFORMING ARTS, INC. EVENING STAR PRODUCTIONS, INC.
EVENTINVENTORY.COM, INC. EVENT MERCHANDISING INC. FILLMORE THEATRICAL SERVICES
FLMG HOLDINGS CORP. HOB MARINA CITY, INC. HOUSE OF BLUES SAN DIEGO, LLC IAC
PARTNER MARKETING, INC. LIVE NATION LGTOURS (USA), LLC LIVE NATION MARKETING,
INC. LIVE NATION MTOURS (USA), INC. LIVE NATION TOURING (USA), INC. LIVE NATION
UTOURS (USA), INC. LIVE NATION WORLDWIDE, INC. MICROFLEX 2001 LLC
NETTICKETS.COM, INC. NEW YORK THEATER, LLC NOC, INC. OPENSEATS, INC. PREMIUM
INVENTORY, INC. SHORELINE AMPHITHEATRE, LTD. SHOW ME TICKETS, LLC THE V.I.P.
TOUR COMPANY TICKETMASTER ADVANCE TICKETS, L.L.C. TICKETMASTER CHINA VENTURES,
L.L.C. TICKETMASTER EDCS LLC TICKETMASTER-INDIANA, L.L.C. TICKETMASTER L.L.C.
TICKETMASTER MULTIMEDIA HOLDINGS LLC TICKETMASTER NEW VENTURES HOLDINGS, INC.
TICKETSNOW.COM, INC. TICKETWEB, LLC TM VISTA INC. TNA TOUR II (USA) INC. TNOW
ENTERTAINMENT GROUP, INC. By:   /s/ Kathy Willard Name:   Kathy Willard Title:  
Executive Vice President

 

[Joinder Agreement]



--------------------------------------------------------------------------------

HOB BOARDWALK, INC. HOB CHICAGO, INC. HOB ENTERTAINMENT, LLC HOB PUNCH LINE S.F.
CORP. HOUSE OF BLUES ANAHEIM RESTAURANT CORP. HOUSE OF BLUES CLEVELAND, LLC
HOUSE OF BLUES CONCERTS, INC. HOUSE OF BLUES DALLAS RESTAURANT CORP. HOUSE OF
BLUES HOUSTON RESTAURANT CORP. HOUSE OF BLUES LAS VEGAS RESTAURANT CORP. HOUSE
OF BLUES LOS ANGELES RESTAURANT CORP. HOUSE OF BLUES MYRTLE BEACH RESTAURANT
CORP. HOUSE OF BLUES NEW ORLEANS RESTAURANT CORP. HOUSE OF BLUES ORLANDO
RESTAURANT CORP. HOUSE OF BLUES RESTAURANT HOLDING CORP. HOUSE OF BLUES SAN
DIEGO RESTAURANT CORP. LIVE NATION CHICAGO, INC. LIVE NATION CONCERTS, INC. LIVE
NATION MID-ATLANTIC, INC. By:   /s/ Michael Rowles Name:   Michael Rowles Title:
  President LIVE NATION MERCHANDISE, INC. LIVE NATION STUDIOS, LLC LIVE NATION
TICKETING, LLC LIVE NATION VENTURES, INC. By:   /s/ Michael Rowles Name:  
Michael Rowles Title:   Executive Vice President

 

[Joinder Agreement]



--------------------------------------------------------------------------------

HARD EVENTS LLC LIVE NATION BOGART, LLC LIVE NATION – HAYMON VENTURES, LLC
MICHIGAN LICENSES, LLC MUSICTODAY, LLC WILTERN RENAISSANCE LLC   By:   LIVE
NATION WORLDWIDE, INC.,     its sole member   By:   /s/ Kathy Willard   Name:  
Kathy Willard   Title:   Executive Vice President AZOFF PROMOTIONS LLC CAREER
ARTIST MANAGEMENT LLC ENTERTAINERS ART GALLERY LLC FEA MERCHANDISE INC. FRONT
LINE BCC LLC FRONT LINE MANAGEMENT GROUP, INC. ILA MANAGEMENT, INC. MORRIS
ARTISTS MANAGEMENT LLC SPALDING ENTERTAINMENT, LLC VECTOR MANAGEMENT LLC VECTOR
WEST LLC VIP NATION, INC.   By:   /s/ Michael Rowles   Name:   Michael Rowles  
Title:   Assistant Secretary

 

[Joinder Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

to JOINDER AGREEMENT

 

Name of New Loan Lender

  

Type of Commitment

  

Amount

JPMorgan Chase Bank, N.A.

   Incremental Term Loan Commitment    $82,841,823.06

The Bank of Nova Scotia

   Incremental Term Loan Commitment    $17,158,176.94